ROBERT P. SMITH, Jr., Chief Judge.
The employer and carrier appeal a deputy commissioner’s order finding a causal connection between claimant’s neck and back injury by industrial accident in January 1980 and claimant’s collapse while mowing his lawn at home in mid-July, resulting in the medical expenses for which this claim was made. Though claimant’s back hurt as he revived and during his hospitalization, there is no substantial competent evidence that claimant’s collapse was an effect of his January industrial injury, and the medical opinion to the contrary was uncontroverted. For this reason it was error to award medical benefits and attorney’s fees. We do not reach the other questions presented.
REVERSED.
MILLS and SHIVERS, JJ., concur.